Whitaker, Judge,
concurring:
The defendant’s action in substituting trucks for the mine cars and in putting the third shovel on the job was a clear breach of its contract with plaintiff. Whether or not these actions constituted a breach is not for the contracting officer to decide. Jurisdiction of such controversies is conferred on this court by Congress. Section 145 of the Judicial Code *625gives an aggrieved contractor the right to sue for a breach of his contract. This right cannot be taken away from him by the administrative agency with which he deals.
So, whether or not the decision of the contracting officer is arbitrary or grossly erroneous is immaterial. We are not bound by it, whether it was or was not.
I agree plaintiff is entitled to recover the sum of $47,852.85.
Jones, Judge, took no part in the decision of this case.